This is an action to recover for personal injuries sustained when the plaintiff was driving a snowmobile allegedly manufactured by the defendant and owned by one Franklin Neville. The judge did not err when he allowed the defendant’s motion for a directed verdict. The plaintiff has not sufficiently detailed the chain of purchase or acquisition so as to identify the defendant as the manufacturer of the snowmobile. Shachoy v. Chevrolet Motor Co. 280 Mass. 442, 444-445 (1932). Murphy v. Campbell Soup Co. 62 F. 2d 564, 565 (1st Cir. 1933). See Jacobs v. Hertz Corp. 358 Mass. 541, 544 (1970). See also Schmidt v. Archer Iron Works, Inc. 44 Ill. 2d 401, cert. den. 398 U. S. 959 (1970). Con*792trast Doyle v. Continental Baking Co. 262 Mass. 516, 518-519 (1928); Nugent v. Popular Mkts. Inc. 353 Mass. 45, 47-48 (1967). The testimony of the retailer that he sold Franklin Neville an Ariens snowmobile was inconclusive in light of his testimony that he did not know whether the distributor from whom he had purchased the snowmobile was the area distributor for Ariens.
Jeffrey S. Entin for the plaintiff.
Francis P. McDermott for the defendant.

Judgment affirmed.